People v Stegeman (2016 NY Slip Op 04079)





People v Stegeman


2016 NY Slip Op 04079


Decided on May 25, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 25, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
WILLIAM F. MASTRO
JOSEPH J. MALTESE
HECTOR D. LASALLE, JJ.


2015-01999
 (Ind. No. 31/14)

[*1]The People of the State of New York, respondent, 
vNicholas Stegeman, also known as "Wiz," appellant.


Bruce A. Petito, Poughkeepsie, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered February 26, 2015, as amended June 18, 2015, convicting him of robbery in the first degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment, as amended, is affirmed.
The County Court did not improvidently exercise its discretion in denying the defendant's motion pursuant to CPL 200.20(3) to sever the two charges in the indictment, which arose from separate incidents on separate dates. The crimes were "the same or similar in law" (CPL 220.20[2][c]; see CPL 160.15[4]), and consequently were properly joinable (see People v Jenkins, 50 NY2d 981, 982; People v Mack, 111 AD2d 186, 188). Furthermore, the defendant failed to show, in the interest of justice and upon good cause, that the charges should be tried separately (CPL 200.20[3]). The defendant failed to demonstrate that there was substantially more proof of one incident, as compared to the other, and that there was a substantial likelihood that the jury would be unable to consider separately the proof as it related to each incident (see CPL 200.20[3][a]; People v Ford, 11 NY3d 875, 879; People v Cox, 298 AD2d 461).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., MASTRO, MALTESE and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court